UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form N-8F I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [] Merger [ X ] Liquidation [] Abandonment of Registration (Note:Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [] Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: AIG Strategic Hedge Fund of Funds 3. Securities and Exchange Commission File No.:811-21590 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [ X ]Initial Application[]Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code):277 Park Avenue, New York, New York 10172. 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Frank P. Bruno Sidley Austin LLP 787 Seventh Avenue
